MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen to apply for protection under the Convention Against Torture.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
Petitioners’ motion to reinstate voluntary departure is denied as unnecessary because petitioners’ timely motion to reopen before the BIA automatically tolled them voluntary departure period. See Barroso v. Gonzales, 429 F.3d 1195, 1205 (9th Cir.2005); Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1174 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth *355Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.